Dissenting Opinion by
Mr. Justice Chidsey:
Firmly believing that the majority opinion has usurped the legislative function, I am obliged to dissent.
This case is governed by the Act of May 19, 1941, P. L. 44, 36 PS §1753-3 et seq., by which the Legislature adopted the Ohio River Boulevard as a State highway for purposes of construction, reconstruction and maintenance. The only problem involved is to ascertain the intent of the Legislature when it used the words “. . . in accordance with the provisions of present or future laws relating to main State highways in boroughs.”. It is therefore necessary to determine the “present law” as to bridges which constituted part of a State highway on May 19, 1941, the effective date of the Act,
*512It is true that at common law a bridge was a part of the highway. However, beginning with the General Road Law of 1836, P. L. 551, and followed by a long-sequence of statutory enactments thereafter, the duty of maintaining bridges has been regulated by statute. The abrogation of the common law rule was recognized as early as Rapho and West Hempfield Townships v. Moore, 68 Pa. 404, which is quoted in the majority opinion. Despite the dictum quoted in the majority opinion from Schlosser v. Manor Township, 293 Pa. 315, 142 A. 322, that case does not rest upon any common law principle that a bridge is part of a highway, but rather upon the following statutory construction (p. 321) : “The Keener Bridge, as we have found, was not a county bridge, but a township structure at the time of taking-over the Garrett Run Road state aid highway by the state highway department under the Act of 1911, and its status as a township bridge, remained until the highway of which it was a part was appropriated by the Commonwealth. By the appropriation that status ceased entirely, and thereafter the supervision of it and the duty of keeping it in repair were transferred from the township to the state highway department, and with that transference, as directed by the Act of 1911, that supervision and duty were taken from the township.”. In Eichenhofer v. Philadelphia, 248 Pa. 365, 93 A. 1065, cited by the majority, the Court had before it á situation-concerning a bridge built and maintained by the City of Philadelphia: No. state highway was' involved and that case has no bearing on' the problem presented in-the instant'ease. 'All’the other eases' cited by the majority "opinion for the .proposition that under'the common law a bridge, is a part of- the highway preceded 'the-passage of the"'Sprout Act of May 31, 1911, P. L. 468, which will- be referred to later, and are for that reason alone inapplicable. ’
*513The majority opinion correctly states: “Nowhere does the Act of 1941 exclude bridges from the scope of the Commonwealth’s duty of maintaining the highway known as the Ohio River Boulevard.”. It could be just as correctly stated that nowhere does the Act of 1941 include bridges within the scope of the Commonwealth’s duty of maintaining the highway known as the Ohio River Boulevard. Since the Act of 1941 makes no mention whatever of bridges, an analysis of the statutes relating to highways and bridges is appropriate to aid in the construction of the words “in accordance with the provisions of present and future laws”. The majority opinion concedes that by the Act of 1836 the Commonwealth committed highways and bridges to its political subdivisions for ownership, control, building and maintenance, and points to subsequent legislation as evidence that the Commonwealth has subsequently completely reversed its attitude with respect thereto. In order to test the conclusion of the majority, an analysis of those statutes is necessary.
The Act of April 15, 1903, P. L. 188, created the State Highway Department and provided for State aid highways and specifically defined the term to include existing bridges or causeways which might be properly built by a township, but not those which should properly he built by a county or by the State.
The Act of May 1, 1905 reenacted the Act of 1903 and was in turn repealed by the Act of May 31, 1911, P. L. 468 (Sproul Act), which created the classification of State highways in addition to State aid highways. The title of the Act of 1911 reads, in part, as follows: “. . . providing for the improvement, maintenance and repair of said State Highways solely at the expense of the Commonwealth, and relieving the several townships or counties from any further obligation and expense to improve or maintain the same, and relieving said town*514ships or counties of authority over same; requiring boroughs and incorporated towns to maintain certain State Highways wholly and in part; . . Section 6 of the Act provides: “From and after the adoption of this act, all. . . highways . . . subject to the provisions hereinafter made . . . shall be . . . built, rebuilt, constructed, repaired, and maintained by and at the sole expense of the Commonwealth. . .”. (Emphasis supplied). In Section 34, the Sproul Act provided: “The word ‘highway,’ as used in this act, shall be construed to include any existing causeway or bridge, or any new causeway or bridge, or any drain or watercourse, which may form part of a road, and which has been or might properly be built, according to any existing laws, by the townships of the Commonwealth. . . .”. (Emphasis supplied). Thus again, in recognition of the financial burden which would otherwise fall upon townships, the Legislature specifically assumed all liability for bridges which had been or might properly be built by a township. This assumption of liability was not extended to county bridges and this Court so held in Commonwealth of Pennsylvania, ex rel. v. Bird, 253 Pa. 364, 98 A. 648, which was quoted in the majority opinion. The state of the law at this point was that the Commonwealth had assumed liability for maintenance and repair only of township bridges, but not for maintenance and repair of county bridges.
The Act of May 1, 1929, P. L. 1054 (408) expanded the liability of the Commonwealth for maintenance and repair to include “county bridges over streams” on State highways. The liability of the Commonwealth was further expanded by the Act. of May 21, 1931, P. L. 147, in which, the.;Legislat'ure imposed' upon the. Common-: wealth the duty of: maintaining and repairing bridges for which a county was formerly responsible where the bridge was part .of a. State highway and carried'vehic-.' *515ular traffic over a stream or tlie facilities of a public service corporation, or on a continuation of a State highway route through any borough or incorporated town. This provision was further amended by the Act of May 13, 1937, P. L. 617, to include county and township bridges over mill races. Thus the state of the law at this point was that the Commonwealth had assumed liability for bridges which formed part of a State highway where those bridges might properly be built by a township or where it carried vehicular traffic over a stream or mill race or the facilities of a public service corporation or where it was a continuation of a State highway through any borough or incorporated town. The portion of the opinion in Bell Telephone Company of Pennsylvania v. Lewis, Secretary, 317 Pa. 387, 177 A. 36, quoted by the majority that “The general act by which the Commonwealth took over highways and bridges [in townships] was the Sproul Act of May 31, 1911, P. L. 468, but the liability for maintenance of bridges continued to rest on the county (Com. v. Bird, 253 Pa. 364), until the Acts of 1929 and 1931, P. L. 147, as above mentioned; after June 1, 1931, all responsibility for construction, maintenance and reconstruction rested with the Commonwealth.” does not indicate otherwise. The broad language there employed must be read in connection with the facts of the case and the problem presented. The Court was there considering the constitutionality of a presently unrelated provision of the Act of May 21, 1931, supra, and the statement of facts discloses that the bridge there involved passed “over a stream”, viz. Beaver Creek, and was therefore directly within the statutory liability of the Commonwealth for maintenance and repair under the Act of 1931. When made under such a factual background the statement “. . . all responsibility for construction, maintenance and reconstruction rested with the Com*516monwealth” cannot have the broad meaning ascribed to it by the majority.
The State Highway Law of June 1, 1945, P. L. 1242, 36 PS §670-101 was principally a recodification of earlier statutes and no change was made in the statutory scheme relating to bridges forming a part of State highways.
We agree with the statement in the majority opinion to the effect that the foregoing legislative history indicates a progressive policy of the Commonwealth to assume more and more of the responsibility for maintenance and repair of bridges constituting a part of State highways. But a consideration of the legislative history as well as the cases also indicates that the extensions of that liability in the past have been invariably made by the Legislature, not by the courts. The long history of legislation from the Act of 1836 to the Act of 1945 also indicates that the progressive expansion of this liability has been a very gradual process and each successive step taken with discriminating care. While we may agree that it would be a wise policy for the Commonwealth to assume liability for maintenance and repair of all bridges forming a part of State highways and thereby relieve all counties and other political subdivisions from this liability, the limitation of the judicial function requires that such policy questions, involving as they do expenditure of the funds of the Commonwealth and additional demands upon its personnel and equipment, must be decided by the Legislature as it always has been done in the past. The Legislature by conducting hearings if necessary can ascertain the probable cost such extension of liability would impose upon the Commonwealth, and all of the other factors which might affect such decision, and with all the pertinent facts at its disposal make whatever provision it deems advisable. Until the Legislature has done so, the words “in accordance with the provisions of present *517and future laws” as used in the Act of 1941 must be construed to mean that in taking over the Ohio River Boulevard as a State highway the Legislature did not intend to increase its liability to repair and maintain bridges beyond that established by the prior Acts of Assembly.1 In the absence of express language of assumption of such liability, the conclusion by the majority is untenable. There is absolutely no basis for the presumption adopted by the majority that when the Commonwealth takes over a county road as a State highway it also assumes liability for bridge maintenance. As was stated in Hoffman et al. v. Pittsburgh et al., 365 Pa. 386, 75 A. 2d 649: “ ‘It is axiomatic that a statute is never presumed to deprive the state of any prerogative, right or property unless the intention to do so is clearly manifest, either by express ternas or necessary implication. . . .’ ”. There is no such intention either expressed or implied by the Act of 1941.
As to the additional ground relied upon by the majority, i.e. that the bridge in question is “on a continuation of a State highway route” within the meaning of Section 701 of the Act of 1945, supra, it is quite clear *518from an examination of the statutory predecessors of Section 701 that “on a continuation of a State highway route” refers to a very different situation from that here involved. Section 10 of the Sproul Act of 1911, as amended by the Act of May 7, 1929, P. L. 1566,2 and the Act of June 26, 1931, P. L. 1388, reads as follows: “Anything herein contained, or any apportionment of the State into highway districts, shall not be construed as including or in any manner interfering with the roads, streets, and highways in any of the cities, boroughs, or incorporated towns of the Commonwealth: Provided, That where any road, street, or highway [or bridge over a stream, within the limits of any borough or in any incorporated town,] shall form a [part or section of] continuation of any of the State [highway,] highways, as herein described, toithin the limits of any borough or incorporated towns, the Department of Highways shall improve or reconstruct [such] any section or sections [or bridge over a stream, such width as it may deem advisable,] of such road, street, or highway which have heretofore been maintained by the Department of Highways, to such width as it may deem advisable, at the expense of the Commonwealth: . . .”.
The bridge in question never was a continuation of a State highway. The entire Ohio River Boulevard had been constructed by the County of Allegheny. By the Act of 1941 the Ohio River Boulevard was “adopted” by the Commonwealth. At the time of such adoption, the boulevard was a completed county project and the bridge therefore never had been “on a continuation of *519a State highway” within the meaning of the statute.
Since the Commonwealth has never assumed liability for repair and maintenance of the bridge in question, the judgments of the court below entered on a directed verdict for defendant should be reversed and a new trial granted.
Mr. Justice Musmanno joins in this dissent.

 The title of the 194i Act is as follows: “Establishing certain public roads and streets as a State highway, and providing for their construction, reconstruction and maintenance by the Department of Highways subject to certain terms and conditions.” (Emphasis supplied). It is to be noted that the establishment of the roads and streets as a State highway is “subject to certain terms and conditions”. This qualification of the purpose in the title indicates that the adoption of Ohio River Boulevard as a State highway was not absolute and unqualified. In order that this portion of the title be given effect, the words “in accordance with the provision of present and future laws” in the body of the Act must be construed as leaving undisturbed the duty of the county to maintain bridges other than those as to which the Commonwealth had specifically assumed such liability in prior statutes. Otherwise the above quoted portions of the title and the Act itself are meaningless.


 It is to be noted in passing that it. is significant that this amendment discloses that the Legislature believed that it was necessary to insert the- words “or bridge over a stream” in order to authorize the Department of Highways to build a bridge and thereby indicated that the word “highway” as used in the original Section 10 of the Sproul Act of 1911 did not include a bridge.